Citation Nr: 0932956	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-03 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The competent and probative evidence preponderates against a 
finding that the Veteran has a current bilateral hearing loss 
disability which is due to any incident or event in active 
military service; and against a finding that sensorineural 
hearing loss, as an organic disease of the nervous system, 
was manifested to a compensable degree within one year after 
separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the 

issue, the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In January 2006, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A May 2006 letter describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the January 2006 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim, it is clear that he 
was provided with the opportunity to participate in the 
processing of his claim so as to render any defect in notice 
non-prejudicial.  For example, the May 2006 rating decision 
and January 2007 SOC explained the basis for the RO's action, 
and the SOC provided him with an additional 60-day period to 
submit more evidence.  In addition, the Veteran has 
demonstrated through his submission of additional evidence 
that he was aware of the type of evidence required to 
substantiate his claim.  Moreover, the benefit being sought 
is not being granted in this case, so the Board will not 
reach the issue of disability rating or effective date 
discussed by the Court in Dingess.




It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier, nor has he 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), and the Veteran was 
afforded a VA examination in February 2006.  VA also obtained 
two addendum opinions from the VA examiner in April 2006 and 
December 2006.   

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Facts and Analysis

In this case, the Veteran contends he has bilateral hearing 
loss due to auditory trauma during active service.  His DD 
Form 214 lists his military occupational specialty as "light 
weapons infantryman."  The form also shows service in 
Vietnam from February 1970 to December 1970.  Thus, although 
there is no official documentation of participation in 
combat, such as by the award of a combat infantryman badge 
(CIB), the Veteran undoubtedly was exposed to weapons fire 
during his period of service.  Moreover, it is also likely 
that he was not provided with ear protection, as he contends.  

The Board acknowledges, for the purpose of the present 
decision, that exposure to some loud noise may have occurred 
during active service.  While some noise exposure is conceded 
here, this alone cannot serve as a basis for a grant of 
service connection.  Rather, the evidence must show that the 
current hearing loss is a result of such in-service exposure.  
That has not been demonstrated here, as will be explained 
below.

A hearing test conducted at the Veteran's September 1969 
induction examination revealed puretone thresholds of 10 
decibels at the frequencies 500, 1000, 2000, and 4000 Hz for 
both ears.  An April 1971 separation examination report 
revealed thresholds of 0 decibels at all levels at the same 
frequencies for both ears.  There is no indication in the 
Veteran's STRs that he complained of hearing loss during his 
active service.  

Following separation from service, it was not until November 
2005 that the Veteran's private physician, Dr. R.H.H., wrote 
a letter documenting hearing loss.  In this regard, the Board 
notes that evidence of a prolonged period without medical 
complaint or treatment, and the amount of time which has 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  In his 
letter, Dr. R.H.H. recorded that the Veteran was a rifleman 
and machine gunner during active service, and as such was 
exposed to unmuffled sounds.  The doctor further noted that 
the Veteran had not needed hearing devices up until now, but 
that his hearing deficit was worsening.  There were no other 
medical conditions that would contribute to his hearing 
deficit, and the Veteran had no other mechanical hearing 
problem.  Thus, the doctor opined, it is more likely than not 
that the auditory trauma experienced by the Veteran in 
service contributed to his current hearing loss problem.   

Dr. R.H.H. reiterated his nexus opinion in a December 2005 
letter.  

Next, the Veteran was afforded a VA examination in February 
2006.  The examiner did not have access to the claims file at 
that time.  The Veteran reported no occupational or 
recreational noise.  An audiometric examination revealed the 
following pure tone thresholds, in decibels, at the 
frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively: 
60, 55, 65, 65, and 75 for the right ear; and 45, 45, 50, 65, 
and 65 for the left ear.  Speech recognition was 96 percent 
in both ears.  The examiner noted that there was normal 
middle ear function.  She assessed sensorineural hearing 
loss, moderately severe to severe in the right ear, and 
moderate to moderately severe in the left ear.  Moreover, she 
opined that the Veteran's hearing loss is as likely as not 
due to excessive noise exposure during active service.  
However, she noted there was no evidence available for 
review, so an exact determination of etiology of hearing loss 
could not be made.  

Several months later, in April 2006, the VA examiner provided 
an addendum opinion after reviewing the claims file.  She 
noted that no hearing loss was noted on the separation 
audiological examination.  Therefore, she opined, it is less 
likely than not that the Veteran's current hearing loss is 
due to excessive noise exposure in service.  

In May 2006, the Veteran submitted a Notice of Disagreement 
(NOD) stating that he was not given a hearing test upon 
separation from service.  Rather, the doctor asked him 
whether he had any problems, and he was so happy to be home 
and alive, that he did not report any hearing loss.  Along 
with his NOD, the Veteran submitted pictures of himself 
carrying weapons during service.  

In December 2006, the VA examiner authored another addendum 
opinion.  Specifically referring to the April 1971 separation 
examination report, she noted that hearing test results 
showed thresholds of 0 decibels.  On that basis, the 
examiners's opinion indicates it is not at least as likely as 
not that the Veteran's hearing loss is due to excessive noise 
exposure in service. 

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of sensorineural 
hearing loss as an organic disease of the nervous system 
either during service or within the Veteran's first post-
service year.  Thus, because the evidence fails to establish 
any clinical manifestations of hearing loss within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease are not 
satisfied.  Moreover, the weight of the competent evidence 
preponderates against the finding of a connection between the 
Veteran's current hearing loss and his active military 
service.   

There are two conflicting opinions with regard to the 
etiology of the Veteran's hearing loss in the claims file.  
Dr. R.H.H. opined that the Veteran's hearing loss was more 
likely than not related to auditory trauma he experienced 
during active service, in his November 2005 letter.  By 
contrast, the VA examiner, in her December 2006 addendum 
opinion, stated that, given the normal hearing test results 
at the Veteran's April 1971 separation examination, it is 
less likely than not that the Veteran's hearing loss is 
related to active service.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board finds the opinion of the VA examiner to be more 
probative than that of Dr. R.H.H.  In this regard, Dr. R.H.H. 
did not have access to the Veteran's claims file or service 
records, including hearing test results, and thus had to base 
his opinion solely on the Veteran's account of auditory 
trauma.  We do recognize that such an opinion cannot be 
rejected solely because it is based upon history supplied by 
the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005); but see Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Board may reject such statements of Veteran if 
rebutted by the overall weight of the evidence).  Moreover, 
while the Court has clarified that review (or lack of review) 
of the claims file is not dispositive of the probative value 
of a medical nexus opinion, such review is nonetheless 
deserving of consideration when, as here, there is relevant 
evidence in the claims file (such as negative evidence as to 
hearing loss at military separation examination and no report 
of hearing loss until many years after service) which may 
affect the nexus outcome offered by the examiner upon 
consideration of the evidence in the file.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The VA examiner in this case cited to specific prior hearing 
test results in relating her opinion, and had access to the 
Veteran's STRs, other service records, and post-military 
medical records in the claims file.  In comparison, Dr. 
R.H.H.'s opinion appears to be speculative in nature.  The 
Board notes that service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102.  See Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from a 
disability was deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (a treating physician's opinion that 
service "could have" precipitated disability found too 
speculative).  The Court has held that such statements 
indicate a possibility, but not a probability, of a nexus.  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(physician's comment couched in terms of "may or may not" 
was held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (favorable evidence which does little 
more than suggest possibility of causation is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran "may" 
have had pertinent symptoms also implied "may or may not," 
and was deemed speculative). 

Considering these holdings by the Court of Appeals, the Board 
concludes that the opinion of Dr. R.H.H. is conclusory and 
speculative in nature, as opposed to the more thorough and 
definitive opinion rendered by the VA examiner.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current hearing difficulties and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Veteran's hearing loss is found to be capable of lay 
observation, and thus his statements constitute competent 
evidence.  The Board must now consider the credibility of 
such evidence.  Recognizing, of course, that military service 
does involve exposure to noise, we note that the STRs show no 
evidence of any particular acoustic trauma, or complaints or 
evidence of hearing loss, in active service.  Following 
service, there was no documentation of hearing loss until 
2005.  While he is no doubt sincere in his beliefs, in light 
of these factors, the Veteran's current statements to the 
effect that he has experienced continuous symptomatology 
since active service, while competent, are not deemed to be 
credible.  Therefore, the absence of documented complaints or 
treatment for nearly 35 years following his military 
discharge is more probative than his current recollection as 
to symptoms experienced in the distant past.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.  

In this case, the weight of the competent evidence is against 
a grant of service connection.  Thus, the preponderance of 
the evidence is against the claim, and there is no reasonable 
doubt to resolve in the Veteran's favor.  


ORDER

Service connection for bilateral hearing loss is denied.


___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


